DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification does not appear to disclose the stud member being generally cylindrical in shape and being oriented perpendicular to the guide bar as now disclosed in claim 1.  At least the Detailed Description portion of the specification should be amended to incorporate these limitations.  The Figures do clearly provide support for the limitations but the Detailed Description needs to discuss these limitations shown in the Figures. 
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities:
On line 15, the word “forece” should be replaced with “force”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 14-15, the phrase “to releasably secure the first connecting portion to the second connecting portion” is unclear.  Earlier on lines 9-10, the introduction of the second connecting portion discloses it is coupled to the first connection portion.  As written, the connecting portions are first coupled and then releasably secured to each other in addition to the coupling, which is not supported.  There is only one coupling/securing and the coupling limitations from lines 9-10 should be consolidated with the disclosure on lines 14-15.  Claims 21 and 22 have the same issue with first disclosing the connecting portion is coupling to the other portion and then disclosing a separate connection between the two portions via the quick-release mechanism.  
With regards to claims 21 and 22, as written, the shaft has a first segment and a second segment and in addition to the segments has a quick-release mechanism that secures the connecting portions of the segments to each other.  As written, the quick-release mechanism is a separate structure in relation to the segments and their connecting portions which is not supported.  The connecting portions of each segment define all of the structures that make up this quick-release mechanism in that there is not an additional structure that represents the quick-release mechanism (see claim 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 21, and 22 are rejected (claims 21 and 22 as best understood) under 35 U.S.C. 103 as being unpatentable over Föhrenbach et al. (2017/0210027) in view of Beaulieu et al. (6,474,747) and Wissmann et al. (4,567,658).  With regards to claims 1, 21, and 22, Föhrenbach et al. disclose the invention including an outdoor tool (10) having a powerhead (2), a tool unit powered by the power head (14), an elongated shaft assembly extending defining a longitudinal shaft axis and extending between the powerhead and the tool unit (5), the elongated shaft assembly including a first shaft segment (9), a first connecting portion attached to the first shaft segment (paragraph [0046]), a second shaft segment (10), a second connecting portion attached to the second shaft segment (paragraph [0046]), the tool unit having a transmission housing fixed to the shaft assembly (Fig. 6), a support plate coupled to the transmission housing (19), a guide bar adjustably supported by the plate (17), a drive gear (55, 77, 74) 
However, with regards to claims 1, 21, and 22, Föhrenbach et al. fail to disclose the second connecting portion for coupling to the first connecting portion to selectively and removably couple the powerhead to the tool unit, one of the connecting portions has a recess and the other of the connection portions includes a button having a projection selectively receivable in the recess to releasably secure the connecting portions, a quick-release mechanism configured to releasably secure the connecting portions, the first connecting portion includes a clamping mechanism having a pair of flanges and a clamping actuator configured to apply a clamping force to the second connecting portion.
Beaulieu et al. teach it is known in the art of elongated shaft assemblies with a first segment (12) having a first connecting portion (Fig. 3) and a second segment (16) having a second connecting portion (Fig. 3) for chainsaws (34) to incorporate the second connecting portion for coupling to the first connecting portion to selectively and removably couple the powerhead to the tool unit (Fig. 3, 14, 34), one of the connecting portions has a recess (12, 54) and the other of the connection portions includes a button having a projection selectively receivable in the recess to releasably secure the connecting portions (16, 58, 60), a quick-release mechanism configured to releasably secure the connecting portions (58, 60, 54), the first connecting portion includes a 
However, with regards to claims 1, 2, 5, 6, 21, and 22, Föhrenbach et al. fail to disclose tension adjustment mechanism includes an adjustment screw, a threaded adjustment bolt, at least one adjustment gear intermeshed with the screw and the bolt, a stud member coupled to the bolt and the guide bar, the stud member having a generally cylindrical shape and being orientated perpendicular to the guide bar, rotation of the screw rotates the bolt and thereby causes translation of the bar relative to the drive gear via engagement with the stud member, the bolt is supported by an adjustment bracket, rotation of the screw causes the member to move toward or away from the drive gear, clockwise rotation of the screw causes the guide bar to translate away from the from the drive gear to increase a tension in the chain, and counter-clockwise rotation of the screw cause the bar to translate toward the drive gear to decrease the tension.
Wissmann et al. teach it is known in the art of chainsaws having a transmission housing (1), a support plate coupled to the transmission housing (Fig. 3), a guide bar 
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Föhrenbach et al. (2017/0210027) in view of in view of Beaulieu et al. (6,474,747) and Wissmann et al. (4,567,658) as applied to claim 1 above, and further in view of Progl (3,866,320).  With regards to claims 3, 4, and 8, Föhrenbach et al. in view of Beaulieu et al. and Wissmann et al. disclose the invention including the tension adjustment mechanism having a guide bar stud coupled to the plate (12 in Wissmann et al.), tightening locks the guide bar in a fixed position relative to the drive gear and the plate and loosening unlocks the guide bar (Fig. 4 in Wissmann et al.), a cover coupled to the plate via the guide bar stud and configured to shield the drive gear (8 in Wissmann et al.), the guide bar stud extends through a mounting aperture formed in the cover (Fig. 4 in Wissmann et al.), and the stud member engages stud aperture in the guide bar (49).
However, with regards to claims 3 and 7, Föhrenbach et al. in view of Beaulieu et al. and Wissmann et al. fail to disclose a nut engaged with the stud and it is the tightening against the cover and loosening of the nut that locks and unlocks the guide bar and the stud member is threaded onto the bolt.
Progl teaches it is known in the art of tension adjustment mechanisms of chain saws to incorporate a nut (6) engaged with the stud (3) and it is the tightening against the cover and loosening of the nut that locks and unlocks the guide bar (Fig. 3) and the stud member (13) is threaded onto the bolt (10).  Such a modification replaces one known bolt securing means with another known bolt and nut securing means or art 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not correspond with the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
19 May 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724